DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
To the extent the claims, apparatus/system claims, recite intended uses of the structural device/system see MPEP 2114(II) - "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The recited portions of the prior art references are capable of performing the claimed aspects.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "located away from the recipient" in claims 1 and 17 is a relative term which renders the claim indefinite.  The term "located away from the recipient" is not defined by the claim, the It is unclear what the requisite “distance” to fulfill “away from” is and thus the claim is indefinite. The claims depending from claim 1 also have this issue and are indefinite for the same reason. Examiner notes that this also brings about the issue of away from could be interpreted as millimeters away from, centimeters away from, meters away from, kilometers away from and that’s without considering obstacles such as walls etc. Also Examiner notes it is unclear what a possible infringer would have to do to avoid infringing.
The term “from a distance” in claim 12 is a relative term which renders the claim indefinite.  The term “from a distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the requisite “distance” to fulfill “from a distance” is and thus the claim is indefinite. The claims depending from claim 12 also have this issue and are indefinite for the same reason. Also Examiner notes it is unclear what a possible infringer would have to do to avoid infringing.
Claim 18 recites “providing, by the sound processor” however its unclear what the metes and bounds of this are. Is the sound processor controlling some element which turns on the power to the interface device, alternatively is the sound processor directly in the path of powering the interface device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leigh (Charles Leigh, US 20200324127) hereinafter Leigh. Examiner notes that Leigh in [0026] recites “U.S. Patent Application Publication Number 2009/0216296 to Meskens, which is incorporated herein by reference in its entirety for any and all purposes”, Meskens (Werner Meskens, US 20090216296) hereinafter Mes.
Regarding claim 1, an interpretation of Leigh discloses a system comprising: 
a sound processor (150/244 Figs. 1-2, 6 and [0021], [0047] see also [0032]-[0033], [0039], [0043], [0055]) configured to wirelessly communicate ([0016] including “The external component that provides power and/or data can be worn by a recipient of an auditory prosthesis.”, [0021] including “The internal receiver/transceiver unit 132 permits the cochlear implant system 110 to receive signals from and/or transmit signals to an external device 150.”, [0022]-[0023], [0032]-[0033] see also[0039], [0043], [0047], [0055] and Fig. 1; Examiner notes that this is also disclosed in Mes reference incorporated by reference), while operating in a first mode ([0015] including “For example, the recipient of the implanted device can wear an external component that provides power and/or data (e.g., a signal representative of sound) to the implanted portion that allow the implanted device to function . . . It is sometimes desirable or necessary to remove the external component. For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep.” 
a non-wearable coil (247 Figs. 2-5, [0017] including “Technologies disclosed herein can be used to provide power and data to an implantable device in situations where a recipient is not wearing an external device . . . In an example, disclosed technologies can provide a source of power and/or data for an implanted medical device via a system that includes a pillow or other headrest.”, [0018] including “The larger area allows the pillow to have comparatively more space in which to depose a coil (or other components) for transferring power and/or data to the implanted device.”, see also [0032]-[0037], 
an interface device (pillow or headrest, 302 Fig. 3-5 and/or dock/cradle/adapter [0047] and [0052], [0035] including “As illustrated, the components are disposed within the pillow 302 or the cover 304 overlaying the pillow, but they need not be. One or more of the components can be disposed outside of the pillow 302 and connected to the other components via a wired or wireless connection.”, “The housing 416 can also be configured for placement external to the pillow. For example, a recipient's wearable sound processor can be placed in a bedside docking station that is connected to the coil 247 and power source 248.” in [0047] see also  [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5) configured to provide operating power to the non- wearable coil (248 Figs. 3-5, [0017] including “Technologies disclosed herein can be used to provide power and data to an implantable device in situations where a recipient is not wearing an external device.”, [0040] including “The power source 248 can be a power storage unit (e.g., a battery) or be components for directly receiving power from an external source, such as a wall electrical outlet.”, see also  [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5) and communicatively couple to the sound processor while the sound processor is operating in a second mode ([0039] including “The processor 244 can be as described in relation to FIG. 2 and be configured for use as a part of a pillow sound processor.”, [0046] including “The housing 416 can be configured to be suitable for placement within a pillow 302 and can be surrounded by or include padding to increase the comfort of a recipient using the pillow 302. . . can include an 
wherein, while the sound processor is coupled to the interface device ([0039] including “The processor 244 can be as described in relation to FIG. 2 and be configured for use as a part of a pillow sound processor.”, [0046] including “The housing 416 can be configured to be suitable for placement within a pillow 302 and can be surrounded by or include padding to increase the comfort of a recipient using the pillow 302 . . . can include an attachment feature (not shown) to facilitate anchoring the housing 416”, [0047] including “The housing 416 can also be configured for placement external to the pillow. For example, a recipient's wearable sound processor can be placed in a bedside docking station that is connected to the coil 247 and power source 248.”, [0051] including “For example, a recipient's mobile phone or a recipient's wearable external medical device (e.g., external device 150) can be configured to operate as the data unit 510. For example, a phone's microphone can operate as the sound input unit 242, the phone's processor can be configured to operate as the processor 244”, [0055] including “an external sound processor.” see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5) and operating in the second mode, the non-wearable coil is configured to provide radio frequency (RF) power to the cochlear implant ( [0033] including “The transceiver unit 246 can include one or more antennas or coils for transmitting the power or data signal, such as coil 247 . . . Various types of energy transfer, such as infrared (IR), radiofrequency (RF), electromagnetic, capacitive and inductive transfer, can be used to transfer the power and/or data from external device 240 to implantable component 201.” See also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and 

Regarding claim 2, an interpretation Leigh further discloses wherein, while the sound processor is coupled to the interface device and operating in the second mode ([0039] including “The processor 244 can be as described in relation to FIG. 2 and be configured for use as a part of a pillow sound processor.”, [0046] including “The housing 416 can be configured to be suitable for placement within a pillow 302 and can be surrounded by or include padding to increase the comfort of a recipient using the pillow 302 . . . can include an attachment feature (not shown) to facilitate anchoring the housing 416”, [0047] including “The housing 416 can also be configured for placement external to the pillow. For example, a recipient's wearable sound processor can be placed in a bedside docking station that is connected to the coil 247 and power source 248.”, [0051] including “For example, a recipient's mobile phone or a recipient's wearable external medical device (e.g., external device 150) can be configured to operate as the data unit 510. For example, a phone's microphone can operate as the sound input unit 242, the phone's processor can be configured to operate as the processor 244”, [0055] including “an external sound processor.” see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5), the sound processor is configured to monitor ambient sound in an environment of the recipient ([0015] including “For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep. Doing so can result in loss of function of the 

Regarding claim 5, an interpretation of Leigh further discloses wherein while the sound processor is coupled to the interface device and operating in the second mode ([0039] including “The processor 244 can be as described in relation to FIG. 2 and be configured for use as a part of a pillow sound processor.”, [0046] including “The housing 416 can be configured to be suitable for placement within a pillow 302 and can be surrounded by or include padding to increase the comfort of a recipient using the pillow 302 . . . can include an attachment feature (not shown) to facilitate anchoring the housing 416”, [0047] including “The housing 416 can also be configured for placement external to the pillow. For example, a recipient's wearable sound processor can be placed in a bedside docking station that is connected to the coil 247 and power source 248.”, [0051] including “For example, a recipient's mobile phone or a recipient's wearable external medical device (e.g., external device 150) can be configured to operate as the data unit 510. For example, a phone's microphone can operate as the sound input unit 242, the phone's processor can be configured to operate as the processor 244” see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052], [0055] and Figs. 2-5), the sound processor is configured to receive an audio signal from an auxiliary device communicatively coupled to the sound processor (242 Figs. 2-5, [0035] including “For example, a sound input unit 242 such as a microphone can be disposed in a stand on a bedside table and communicatively coupled to the remaining components within the pillow.” see also [0021], [0031], [0038], [0043], [0050]-[0051] and Figs. 2-5).

 Regarding claim 6,  an interpretation of Leigh further discloses wherein the RF power provided by way of the non-wearable coil powers the cochlear implant to apply stimulation representative of the audio signal to the recipient ([0032] including “The data signals from the sound processor 244 can be transmitted, using the transceiver unit 246, to the implantable component 201 for use in providing stimulation or other medical functionality.”, [0033] including “The transceiver unit 246 can include one or more antennas or coils for transmitting the power or data signal, such as coil 247 . . . Various types of energy transfer, such as infrared (IR), radiofrequency (RF), electromagnetic, capacitive and inductive transfer, can be used to transfer the power and/or data from external device 240 to implantable component 201.”, [0036] including “the wearable external device would likely be configured to transmit data or power using near-field electromagnetic radiation. By contrast, the coil 247 (or other transmitter) of the system 300 would be no closer than the coil of a wearable external device, and in most cases would likely be disposed sufficiently far away as to provide power and data over some other type of transmission scheme, such as, far field electromagnetic radiation” and [0030]-[0031] see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5).

Regarding claim 8, an interpretation of Leigh further discloses the wearable headpiece coil is provided as part of a wearable headpiece (150/240 Figs. 1/2, [0021] including “the external device 150”, [0025] including “The external device 240 can be configured as a wearable external device, such that the external device 240 is worn by a recipient in close proximity to the implantable component,” see also [0016]-[0017], [0036], [0047] and [0051]-[0052]) that includes a headpiece magnet ([0037] including “For example, while typical external components for implantable medical devices are fixed (e.g., via a magnet)” and [0022] see Figs. 1-5; Mes [0036]); the headpiece magnet is configured to interact with a cochlear implant magnet provided within the cochlear implant so as to maintain the wearable 

Regarding claim 9, an interpretation of Leigh also discloses wherein the interface device is a docking station configured to charge a battery associated with the wearable headpiece while the wearable headpiece is removed from the head of the recipient and is docked in the docking station ([0052] including “a recipient can remove his or her wearable device to go to bed and place the device on a nightstand, in a charging cradle, or elsewhere . . . In some examples, the wearable device is not configured to provide data transmission when not being worn, and an adapter (not shown) can be connected to the wearable device to nonetheless allow it to provide data.” see also [0018], [0047]; Examiner also notes that this ability is generally known as evidenced by US 20170001008 see Figs. 2A-2B).

Regarding claim 10, an interpretation of Leigh further discloses wherein the interface device is configured to perform uni-directional communication with the cochlear implant by way of the non-wearable coil ([0021] including “The internal receiver/transceiver unit 132 permits the cochlear implant 

Regarding claim 11, an interpretation of Leigh further discloses the non-wearable coil has a first size and the cochlear implant coil has a second size ([0018] including “For example, the area enclosed by a pillow or headrest coil can be several times larger than the corresponding area for an implant coil. A larger size coil can allow for the pillow to transmit signals over a greater distance, should the medical device not be ideally positioned relative to the pillow.” and Fig. 5 247 vs. 201 see also [0037] and Figs. 1, 3-4; Examiner notes that while images are not necessarily to scale the reference text/images disclose the implant having a smaller coil than the coil in the pillow/headrest); and the first size is larger than the second size ([0018] including “For example, the area enclosed by a pillow or headrest coil can be several times larger than the corresponding area for an implant coil. A larger size coil can allow for the pillow to transmit signals over a greater distance, should the medical device not be ideally positioned relative to the pillow.” and Fig. 5 247 vs. 201 see also [0037] and Figs. 1, 3-4; Examiner notes that while images are not necessarily to scale the reference text/images disclose the implant having a smaller coil than the coil in the pillow/headrest).


a cochlear implant that is implanted within a recipient (144/201 Figs. 1/2 respectively, [0021] including “FIG. 1 illustrates an example cochlear implant system 110 that includes an implantable component 144 typically having an internal receiver/transceiver unit 132, a stimulator unit 120, and an elongate lead 118.” See also [0024] and Figs. 4-5) and includes a cochlear implant coil and a cochlear implant magnet ([0022] including ‘’The implantable component 144 includes an internal coil 136, and preferably, a magnet (not shown) fixed relative to the internal coil 136.” see also [0023], [0025], [0037] and Fig. 1), the cochlear implant operating in accordance with radio frequency (RF) power received by way of the cochlear implant coil ([0023] including “In certain examples, the external coil 130 transmits electrical signals (e.g., power and stimulation data) to the internal coil 136 via a radio frequency (RF) link” see also [0026], [0033]); 
a wearable headpiece (150/240 Figs. 1/2, [0021] including “the external device 150”, [0025] including “The external device 240 can be configured as a wearable external device, such that the external device 240 is worn by a recipient in close proximity to the implantable component,” see also [0016]-[0017], [0036], [0047] and [0051]-[0052]) that includes a headpiece magnet ([0037] including “For example, while typical external components for implantable medical devices are fixed (e.g., via a magnet)” and [0022] see Figs. 1-5; Mes [0036]) and a wearable headpiece coil (130/247 Figs. 1/2; [0016], [0022]-[0023], [0025], [0031]-[0032], [0036]), the headpiece magnet configured to interact with the cochlear implant magnet so as to maintain the wearable headpiece at a predefined position with respect to the cochlear implant while the wearable headpiece is worn on a head of the recipient ([0022] including “The implantable component 144 includes an internal coil 136, and preferably, a magnet (not shown) fixed relative to the internal coil 136.”, [0025] including “As described in FIG. 1, magnets can be used to facilitate an operational alignment of the external device 240 with the implantable component 201.”, [0037] including “For example, while typical external components for implantable medical devices 
a non-wearable coil (247 Figs. 2-5, [0017] including “Technologies disclosed herein can be used to provide power and data to an implantable device in situations where a recipient is not wearing an external device . . . In an example, disclosed technologies can provide a source of power and/or data for an implanted medical device via a system that includes a pillow or other headrest.”, [0018] including “The larger area allows the pillow to have comparatively more space in which to depose a coil (or other components) for transferring power and/or data to the implanted device.”, see also [0032]-[0037], [0041]-[0042], [0048], [0052] and Figs. 2-5)  configured to be located away from the recipient ([0036] including “the wearable external device would likely be configured to transmit data or power using near-field electromagnetic radiation. By contrast, the coil 247 (or other transmitter) of the system 300 would be no closer than the coil of a wearable external device, and in most cases would likely be disposed 
an interface device (pillow or headrest, 302 Fig. 3-5 and/or dock/cradle/adapter [0047] and [0052], [0035] including “As illustrated, the components are disposed within the pillow 302 or the cover 304 overlaying the pillow, but they need not be. One or more of the components can be disposed outside of the pillow 302 and connected to the other components via a wired or wireless connection.”, “The housing 416 can also be configured for placement external to the pillow. For example, a recipient's wearable sound processor can be placed in a bedside docking station that is connected to the coil 247 and power source 248.” in [0047] see also  [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5) configured to provide operating power to the non- wearable coil (248 Figs. 3-5, [0017] including “Technologies disclosed herein can be used to provide power and data to an implantable device in situations where a recipient is not wearing an external device.”, [0040] including “The power source 248 can be a power storage unit (e.g., a battery) or be components for directly receiving power from an external source, such as a wall electrical outlet.”, see also  [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5) such that the non-wearable coil provides additional RF power to the cochlear implant while the non-wearable coil is communicatively coupled to the cochlear implant coil ([0017] including “It is common for recipients of an implanted medical device to remove their external radiofrequency (RF), electromagnetic, capacitive and inductive transfer, can be used to transfer the power and/or data from external device 240 to implantable component 201.”, [0036] including “the wearable external device would likely be configured to transmit data or power using near-field electromagnetic radiation. By contrast, the coil 247 (or other transmitter) of the system 300 would be no closer than the coil of a wearable external device, and in most cases would likely be disposed sufficiently far away as to provide power and data over some other type of transmission scheme, such as, far field electromagnetic radiation . . . In some examples, near or far field may be used depending on a proximity detector.” and [0030]-[0031] see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5).

 Regarding claim 13, an interpretation of Leigh further disclosing a sound processor (150/244 Figs. 1-2, 6 and [0021], [0047] see also [0032]-[0033], [0039], [0043], [0055]), wherein: the sound processor is configured to operate in a first mode  while the headpiece coil is communicatively coupled to the cochlear implant coil ([0015] including “For example, the recipient of the implanted device can wear an external component that provides power and/or data (e.g., a signal representative of sound) to the implanted portion that allow the implanted device to function . . . It is sometimes desirable or necessary to remove the external component. For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep.” See also [0017], [0036], [0042], [0047], [0052]; Examiner is interpreting the first mode as when the user is wearing the external component); and the interface device is further configured to: communicatively couple to the sound processor while the sound processor is operating in a second mode ([0039] including “The processor 244 radiofrequency (RF), electromagnetic, capacitive and inductive transfer, can be used to transfer the power and/or data from external device 240 to implantable component 201.” See also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5; Examiner notes that the non-wearable system disclosed as being used when the worn element is not being worn.).

 Regarding claim 14, an interpretation of Leigh further discloses while the sound processor is coupled to the interface device and operating in the second mode ([0039] including “The processor 244 can be as described in relation to FIG. 2 and be configured for use as a part of a pillow sound 

 Regarding claim 15, an interpretation of Leigh further discloses communicatively couple to one or more auxiliary devices (242 Figs. 2-5, [0035] including “For example, a sound input unit 242 such as a microphone can be disposed in a stand on a bedside table and communicatively coupled to the remaining components within the pillow.” see also [0021], [0031], [0038], [0043], [0050]-[0051] and radiofrequency (RF), electromagnetic, capacitive and inductive transfer, can be used to transfer the power and/or data from external device 240 to implantable component 201.”, [0036] including “the wearable external device would likely be configured to transmit data or power using near-field electromagnetic radiation. By contrast, the coil 247 (or other transmitter) of the system 300 would be no closer than the coil of a wearable external device, and in most cases would likely be disposed sufficiently far away as to provide power and data over some other type of transmission scheme, such as, far field electromagnetic radiation” and [0030]-[0031] see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5), the command directing the cochlear implant to apply stimulation representative of the audio signal to the recipient ([0031] including “microphone (e.g., arranged to output audio data that is representative of a surrounding sound environment)”, [0032] including “The data signals from the sound processor 244 can be transmitted, using the transceiver unit 246, to the implantable component 201 for 

 Regarding claim 16, an interpretation of Leigh further discloses the interface device is configured to communicatively couple to the wearable headpiece while the wearable headpiece is removed from the recipient ([0052] including “a recipient can remove his or her wearable device to go to bed and place the device on a nightstand, in a charging cradle, or elsewhere . . . In some examples, the wearable device is not configured to provide data transmission when not being worn, and an adapter (not shown) can be connected to the wearable device to nonetheless allow it to provide data.” see also [0018], [0047]; Examiner also notes that this ability is generally known as evidenced by US 20170001008 see Figs. 2A-2B); the wearable headpiece is communicatively coupled to a sound processor ([0051] including “While the data unit 510 can be a dedicated device, it can be advantageous to allow devices that a recipient uses on a regular basis to operate as the data unit 510. For example, a recipient's mobile phone or a recipient's wearable external medical device (e.g., external device 150) can be configured to operate as the data unit 510.”, [0052] including “a recipient can remove his or her wearable device to go to bed and place the device on a nightstand, in a charging cradle, or elsewhere . . . In some examples, the wearable device is not configured to provide data transmission when not being worn, and an adapter (not shown) can be connected to the wearable device to nonetheless allow it to provide data.” see also [0018], [0047], [0056]; Examiner also notes that this ability is generally known as evidenced by US 20170001008 see Figs. 2A-2B); and the one or more auxiliary devices communicatively couple to the interface device by way of the sound processor ([0051] including “While the data unit 510 can be a dedicated device, it can be advantageous to allow devices that a recipient uses on a regular .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh in view of Leigh or in the alternative under 103 over Leigh in view of Janssen (Jan Janssen et al., US 20190054305) hereinafter Jan. 
Regarding claim 3, an interpretation of Leigh further discloses wherein, when the ambient sound in the environment ([0015] including “For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep. Doing so can result in loss of function of the implanted portion of the prosthesis, which can make it impossible for recipient to hear ambient sound. This can be undesirable and can result in the recipient being unable to hear an alarm clock, a fire alarm, a knock at the door, a child crying and other important sounds.”, [0017] including “Technologies disclosed herein can be used to provide power and data to an implantable device in situations where a recipient is not wearing an external device.” see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5) the sound processor is configured to transmit a command to the cochlear implant by way of the non-wearable coil directing the cochlear implant to apply stimulation to the recipient ([0032] including “The data signals from the sound processor 244 can be transmitted, using the transceiver unit 246, to the implantable component 201 for use in providing stimulation or other medical functionality.” See also [0030]-[0031], [0047]). An interpretation of 

However, in the same field of endeavor (medical devices), as recited above Leigh discloses ensuring user can hear ambient sounds, “For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep. Doing so can result in loss of function of the implanted portion of the prosthesis, which can make it impossible for recipient to hear ambient sound. This can be undesirable and can result in the recipient being unable to hear an alarm clock, a fire alarm, a knock at the door, a child crying and other important sounds.” ([0015]) when a user is not wearing the external device such as when the user removes device when going to bed applying a threshold to determine whether stimulation should be applied in order to hear ambient sounds or important sounds discussed above is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success in light of the recited aspects, ie selecting a threshold to allow for the user to hear ambient or important sounds. 
In the alternative, in the same field of endeavor (medical devices), Jan teaches wherein when the ambient sound in the environment is above a predefined threshold ([0030] including “In one embodiment, the second set of settings form a “reduced-sensitivity sound processing program” in which the cochlear implant 200 intentionally eliminates/omits, from delivery to the recipient, sounds with certain attributes so as to minimize disturbances to the recipient while the recipient is sleeping . . . ”, [0031] including “For example, in accordance with one reduced-sensitivity sound processing program, the sound processor 224 is configured to prevent, from being delivered to the recipient, acoustic sounds that have an amplitude that is below a predetermined threshold level.”). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Leigh to include using a reduced sensitivity to prevent sounds 

 Regarding claim 4, an interpretation of Leigh further discloses wherein the RF power provided by way of the non-wearable coil powers the cochlear implant to apply the stimulation to the recipient ([0032] including “The data signals from the sound processor 244 can be transmitted, using the transceiver unit 246, to the implantable component 201 for use in providing stimulation or other medical functionality.”, [0033] including “The transceiver unit 246 can include one or more antennas or coils for transmitting the power or data signal, such as coil 247 . . . Various types of energy transfer, such as infrared (IR), radiofrequency (RF), electromagnetic, capacitive and inductive transfer, can be used to transfer the power and/or data from external device 240 to implantable component 201.”, [0036] including “the wearable external device would likely be configured to transmit data or power using near-field electromagnetic radiation. By contrast, the coil 247 (or other transmitter) of the system 300 would be no closer than the coil of a wearable external device, and in most cases would likely be disposed sufficiently far away as to provide power and data over some other type of transmission scheme, such as, far field electromagnetic radiation” and [0030]-[0031] see also [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5).

Regarding claim 17, a method comprising: 
monitoring, by a sound processor (150/244 Figs. 1-2, 6 and [0021], [0047] see also [0032]-[0033], [0039], [0043], [0055]) configured to wirelessly communicate ([0016] including “The external component that provides power and/or data can be worn by a recipient of an auditory prosthesis.”, [0021] including “The internal receiver/transceiver unit 132 permits the cochlear implant system 110 to receive signals from and/or transmit signals to an external device 150.”, [0022]-[0023], [0032]-[0033] 
provide operating power to a non-wearable coil (248 Figs. 3-5, [0017] including “Technologies disclosed herein can be used to provide power and data to an implantable device in situations where a recipient is not wearing an external device.”, [0040] including “The power source 248 can be a power storage unit (e.g., a battery) or be components for directly receiving power from an external source, such as a wall electrical outlet.”, see also  [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5) that is configured to be located away from the recipient during operation of the non-wearable coil recipient ([0036] including “the wearable external device would likely be configured to transmit data or power using near-field electromagnetic radiation. By contrast, the coil 247 (or other transmitter) of the system 300 would be no closer than the coil of a wearable external device, and in most cases would likely be disposed sufficiently far away as to provide power and data over some other type of transmission scheme, such as, far field electromagnetic radiation” see also  [0024]-[0025], [0034]-[0036], [0041]-[0042], [0050-[0052] and Figs. 2-5), and 
provide radio frequency (RF) power by way of the non-wearable coil to a cochlear implant included in the cochlear implant system (247 Figs. 3-5, [0033] including “The transceiver unit 246 can include one or more antennas or coils for transmitting the power or data signal, such as coil 247 . . . Various types of energy transfer, such as infrared (IR), radiofrequency (RF), electromagnetic, capacitive and inductive transfer, can be used to transfer the power and/or data from external device 240 to implantable component 201.” See also [0024]-[0025], [0034]-
a command by way of the non-wearable coil to the cochlear implant ([0032] including “The data signals from the sound processor 244 can be transmitted, using the transceiver unit 246, to the implantable component 201 for use in providing stimulation or other medical functionality.” See also [0030]-[0031], [0047]), the command instructing the cochlear implant to provide stimulation to the recipient ([0032] including “The data signals from the sound processor 244 can be transmitted, using the transceiver unit 246, to the implantable component 201 for use in providing stimulation or other medical functionality.” See also [0030]-[0031], [0047]).

An interpretation of Leigh may not explicitly disclose wherein when the ambient sound in the environment is above a predefined threshold and providing stimulation when it above the threshold. 
However, in the same field of endeavor (medical devices), as recited above Leigh discloses ensuring user can hear ambient sounds, “For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep. Doing so can result in loss of function of the implanted portion of the prosthesis, which can make it impossible for recipient to hear ambient sound. This can be undesirable and can result in the recipient being unable to hear an alarm clock, a fire alarm, a knock at the door, a child crying and other important sounds.” ([0015]) when 
In the alternative, in the same field of endeavor (medical devices), Jan teaches wherein when the ambient sound in the environment is above a predefined threshold apply stimulation ([0030] including “In one embodiment, the second set of settings form a “reduced-sensitivity sound processing program” in which the cochlear implant 200 intentionally eliminates/omits, from delivery to the recipient, sounds with certain attributes so as to minimize disturbances to the recipient while the recipient is sleeping . . . ”, [0031] including “For example, in accordance with one reduced-sensitivity sound processing program, the sound processor 224 is configured to prevent, from being delivered to the recipient, acoustic sounds that have an amplitude that is below a predetermined threshold level.” See also [0024]-[0025]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Leigh to include using a reduced sensitivity to prevent sounds below a threshold in order to minimize disturbance to the user while they are sleeping (Jan [0030]), and as mentioned more generally in Leigh (Leigh [0047]).

Regarding claim 18, an interpretation of Leigh further discloses providing, by the sound processor, the operating power to the interface device to be passed by the interface device to the non-wearable coil ([0044], [0047]; In one interpretation the “sound processor” is in the dock passing power to the pillow/connection 418 as the “interface device”. Alternatively, in another interpretation the 

 Regarding claim 19, wherein the stimulation applied to the recipient based on the command causes the recipient to perceive an alert that is audibly different than the ambient sound ([0015] including “For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep. Doing so can result in loss of function of the implanted portion of the prosthesis, which can make it impossible for recipient to hear ambient sound. This can be undesirable and can result in the recipient being unable to hear an alarm clock, a fire alarm, a knock at the door, a child crying and other important sounds.”, [0017], [0031]-[0032], [0036], [0047]; Discloses hearing fire alarms which is different than ambient sounds).
In the alternative, an interpretation of may not explicitly disclose the recipient would perceive an alert. However, in the same field of endeavor (medical devices), as taught above from Leigh it is desired for the recipient to hear alerts such as Fire alarms thus It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention based on the disclosure of Leigh to have the stimulation provided cause the recipient to hear an alert which is different from the ambient sound see ([0015], [0017], [0031]-[0032], [0036], [0047]).

 Regarding claim 20, an interpretation of Leigh further disclsoes wherein the stimulation applied to the recipient based on the command causes the recipient to perceive the ambient sound ([0015] including “For example, it is common for a recipient of an auditory prosthesis to remove an external portion of the prosthesis when going to sleep. Doing so can result in loss of function of the implanted portion of the prosthesis, which can make it impossible for recipient to hear ambient sound. This can be undesirable and can result in the recipient being unable to hear an alarm clock, a fire alarm, a knock at 
In the alternative, an interpretation of may not explicitly disclose the recipient would perceive the ambient sound. However, in the same field of endeavor (medical devices), as taught above from Leigh it is desired for the recipient to hear the ambient sound “which can make it impossible for recipient to hear ambient sound.” thus It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention based on the disclosure of Leigh to have the stimulation provided cause the recipient to hear ambient sound ([0015], [0017], [0031]-[0032], [0036], [0047]).

Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh over Hochmair (Ingeborg Hochmair et al., US 20100121411) hereinafter Hoch.
Regarding claim 7, an interpretation of Leigh further discloses wherein while the sound processor is coupled to the interface device and operating in the second mode ([0039] including “The processor 244 can be as described in relation to FIG. 2 and be configured for use as a part of a pillow sound processor.”, [0046] including “The housing 416 can be configured to be suitable for placement within a pillow 302 and can be surrounded by or include padding to increase the comfort of a recipient using the pillow 302 . . . can include an attachment feature (not shown) to facilitate anchoring the housing 416”, [0047] including “The housing 416 can also be configured for placement external to the pillow. For example, a recipient's wearable sound processor can be placed in a bedside docking station that is connected to the coil 247 and power source 248.”, [0051] including “For example, a recipient's mobile phone or a recipient's wearable external medical device (e.g., external device 150) can be configured to operate as the data unit 510. For example, a phone's microphone can operate as the 
the sound processor is configured to transmit a command to the cochlear implant by way of the non-wearable coil ([0032] including “The data signals from the sound processor 244 can be transmitted, using the transceiver unit 246, to the implantable component 201 for use in providing stimulation or other medical functionality.” see also [0030]-[0031], [0047] and Figs. 2-5) to apply stimulation to one or more electrodes communicatively coupled to the cochlear implant (254 Fig. 2, [0026] see also [0030]-[0032], [0047] and Figs. 2-5); 
the stimulation at least one of reduces tinnitus experienced by the recipient and prevents the recipient from experiencing tinnitus ([0015] including “such as providing tinnitus suppression noise.” see also [0030]-[0032], [0047] and Figs. 2-5).
An interpretation of Leigh may not explicitly disclose to apply a subthreshold stimulation, the sub-threshold stimulation is provided at a level that is below a threshold hearing level of the recipient such that the sub-threshold stimulation does not provide the recipient with a perception of sound.
However, in the same field of endeavor (medical devices), Hoch teaches applying a subthreshold stimulation, the sub-threshold stimulation is provided at a level that is below a threshold hearing level of the recipient such that the sub-threshold stimulation does not provide the recipient with a perception of sound ([0014] including “Embodiments of the present invention also include a method for tinnitus suppression . . . The stimulation signal may not be significantly perceptible to the user.”, [0034] including “The stimulation may or may not be at a perceptible level.” see also [0023] and [0027]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Leigh to include the stimulation aspects taught by Hoch because as disclosed in Leigh it is desirable to suppress tinnitus and this subthreshold stimulation is a known and predictable way of stopping/suppressing tinnitus ([0007]-[0008] and [0014]). 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130261703 – teaches Far field charging of implanted device; US 20160375242 - teaches an external device for power and external device (sound processor) which can transmit directly to the implant or through the external power device; US 20130109909 – teaches setting a threshold detection for example for a fire alarm [0058]; US 20100174344 see [0112]-[0113], [0140]-[0144]; US 20120150259 see Figs. 3-4; US 20140379047 see Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792